Citation Nr: 1800985	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  06-34 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to include as due to exposure to herbicide agents. 

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide agents.  


REPRESENTATION

Veteran represented by:	Everett L. McKeown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1967 to April 1971. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a Travel Board hearing at the RO in November 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case was previously before the Board in December 2014, when the Board remanded the case in order to complete additional development.  The case returned to the Board in December 2016.  At that time, the Board denied the Veteran's claim for service connection for residuals of a head injury and remanded the above issues for further development.  The case has returned to the Board, once again. 


FINDINGS OF FACT

1.  The Veteran's prostate disorder was not shown in service, was not shown for many years following service, and is not etiologically related to an event, disease, or injury of service origin.

2.  The Veteran's claimed skin disorders were not shown in service or manifest to a compensable degree within the first post-service year, were not shown for many years following service, and are not etiologically related to an event, disease, or injury of service origin.


CONCLUSIONS OF LAW

1.  The Veteran's prostate disorder was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C. §§ 1.110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).

2.  The Veteran's claimed skin disorders were not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been so incurred.  38 U.S.C. §§ 1.110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Stegall Considerations

The Veteran's claim was remanded in December 2016 to obtain addendum opinions as to the etiology of the Veteran's claimed prostate and skin disorders.  In June 2017, the requested addendum opinions were obtained.  The opinions were thorough and considered the Veteran's entire claims file.  Additionally, they answer the questions presented to the clinician and are supported by sound medical reasoning.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Legal Criteria to Establish Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Direct Service Connection

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary and Aggravated Service Connection

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2017).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for Chronic Diseases

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2017).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b) (2017).

Service Connection due to Exposure to "Herbicide Agents"

Service connection can also be established on a presumptive basis for certain diseases associated with in-service exposure to "herbicide agents."  See 38 U.S.C. § 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Presumptive service connection for the defined conditions is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) (2017) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.309(e) (2017).

If a veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) (2017) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record and verified through the appropriate service department or other sources, the presumption of service connection found in 38 C.F.R. § 3.309(e) (2017) for herbicide-related diseases is applicable.

Notwithstanding the foregoing discussion regarding presumptive service connection, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later.  Actual causation carries a difficult burden of proof.  See Combee, 34 F.3d at 1042.

Competence and Credibility

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Of note, the Court of Appeals for Veterans Claims has found that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Nevertheless, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Analysis

The Veteran has claimed service connection for both his prostate disorder and skin disorders.  He has based these claims on exposure to herbicide agents during his active service in the United States Navy. 

Prostate Disorder

The Veteran's treatment records and examination by a VA clinician indicate a current diagnosis of a benign prostate hyperplasia (BPH).  These records satisfy the first element necessary to establish service connection, a current diagnosis. 

With regard to the second element, an in-service event, injury, or illness, the Veteran has reported exposure to herbicide agents.  Based on the nature and time of the Veteran's service, the Veteran's exposure to herbicide agents has been established.  The Veteran has not claimed any other events, injuries, or illness in service that may be related to his current prostate disability.  Further, the Veteran's service records do not indicate any such event, injury, or illness.  Therefore, the only in-service event, injury, or illness established by the record is exposure to herbicide agents, which satisfies the second element of service connection. 

The Veteran's condition is not one that is presumed to be related to herbicide agent exposure.  See 38 U.S.C. § 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Additionally, the Veteran's prostate condition is not one that is considered under the "chronic disease" provisions.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  Therefore, VA may not presume a causal nexus between the Veteran's BPH and his exposure to herbicide agents. 

Nevertheless, the Board must consider whether there is evidence is a direct causal nexus.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, the preponderance of the evidence is against finding such a nexus.  Although, the Veteran has stated that he believes his BPH is related to herbicide exposure, the evidence does not establish the Veteran is competent to draw such a medical conclusion.  Additionally, the Veteran's treatment records do not establish a causal nexus.  

VA provided the Veteran with an examination to determine if such a nexus existed.  The examination took place in March 2016.  Unfortunately, the examination report was incomplete and warranted a remand for an addendum to address direct causation.  That addendum opinion was obtained in June 2017.  In the opinion, the examiner stated that the Veteran's BPH was less likely than not related to his exposure to herbicide agents.  The opinion includes a review of pertinent medical facts and is supported by an adequate rationale which cites relevant medical studies.  Thus this opinion is afforded considerable probative value.

Consideration of the competent and credible evidence indicates there is a preponderance of evidence against establishing a causal nexus between the Veteran's BPH and his exposure to herbicide agents.  Therefore, service connection for the Veteran's prostate disorder is not warranted. 

Skin Condition

The Veteran's treatment records and examination reports indicate that he has the current skin conditions of lentigo, squamous cell cancer, basal cell cancer, actinic keratosis, seborrheic keratosis, epithelia inclusion cyst, dermatofibroma, and solar elastosis.  These records satisfy the first element necessary to establish service connection, a current diagnosis. 

The Veteran has also stated that he has skin discoloration due to a fungal condition.  However, the Veteran's treatment records do not reveal such a condition and the condition was not identified upon examination in March 2016.  As such the Board finds a preponderance of the evidence is against establishing the current disability of a fungal condition resulting in skin discoloration.

With regard to the second element, an in-service event, injury, or illness, the Veteran has reported exposure to herbicide agents.  Based on the nature and time of the Veteran's service, the Veteran's exposure to herbicide agents has been established.  The Veteran has not claimed any other events, injuries, or illness in service that may be related to his skin conditions.  Further, the Veteran's service records do not indicate any such event, injury, or illness.  Therefore, the only in-service event, injury, or illness established by the record is exposure to herbicide agents, which satisfies the second element of service connection. 

The Veteran's skin conditions are not ones that may be presumed to be related to herbicide agent exposure.  See 38 U.S.C. § 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Therefore, VA may not presume a causal nexus between the Veteran's skin conditions and his exposure to herbicide agents.  The conditions of squamous cell cancer and basal cell cancer are ones that may be considered under the "chronic disease" provisions.  See 38 C.F.R. §§ 3.307, 3.309 (2017).  However, the weight of the evidence does not demonstrate that any skin condition, including squamous cell cancer or basal cell cancer, was manifest to a compensable degree within one year after discharge from service.  The evidence shows that there was no skin condition was noted at the time of separation from active service and the weight of the evidence shows that the skin conditions were not diagnosed until many years after service.  Therefore, the VA may not presume a causal nexus between the Veteran's skin condition and service on the basis that it is a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309 (2017).    

Nevertheless, the Board must consider whether there is evidence is a direct causal nexus.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, the preponderance of the evidence is against finding such a nexus.  Although, the Veteran has stated that he believes his skin conditions are related to herbicide exposure, the evidence does not establish the Veteran is competent to draw such a medical conclusion.  Additionally, the Veteran's treatment records do not establish a causal nexus.  

VA provided the Veteran with an examination to determine if such a nexus existed.  The examination took place in March 2016.  Unfortunately, the examination report was incomplete and warranted a remand for an addendum to address direct causation.  That addendum opinion was obtained in June 2017.  In the opinion, the examiner stated that the Veteran's skin conditions were less likely than not related to his exposure to herbicide agents.  The opinion includes a review of pertinent medical facts and is supported by an adequate rationale which cites relevant medical literature.  Thus this opinion is afforded considerable probative value.

Consideration of the competent and credible evidence indicates there is a preponderance of evidence against establishing a causal nexus between the Veteran's skin conditions and his exposure to herbicide agents.  Therefore, service connection for the Veteran's skin conditions is not warranted. 


ORDER

Entitlement to service connection for a prostate disorder, to include as due to exposure to herbicide agents, is denied. 

Entitlement to service connection for a skin disorder, to include as due to herbicide agents, is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


